                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ESTATE OF JOHN H. SIENKIEWICZ
DECEASED, by Nancy Sienkiewicz,
its Personal Representative,

               Plaintiff,                                    Case Number 17-12705
v.                                                           Honorable David M. Lawson

CREATIVE TECHNIQUES, INC.,

            Defendant.
___________________________________/

        OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
              DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       John Sienkiewicz filed this action alleging that his employer, defendant Creative

Techniques, Inc., breached its contract with him when it withheld his annual bonus in 2017. He

filed an amended complaint raising additional claims under the Family and Medical Leave Act

(FMLA), and state law claims under Michigan’s Sales Representative Commission Act, the

Persons with Disabilities Civil Rights Act (PWDCRA), promissory estoppel, and unjust

enrichment.   Sienkiewicz passed away while the case was pending, and after his personal

representative was substituted as the plaintiff. After the federal claim was added, the defendant

removed the case to this Court and moved for summary judgment on all counts, arguing that when

Sienkiewicz voluntarily terminated his employment with the defendant at the end of 2016, he

rendered himself ineligible for his bonus under the subject contract. The plaintiff has raised an

issue of fact that precludes summary judgment on the FMLA interference claim, and its resolution

also impacts the merits of the breach of contract claim in Count I. But the defendant is entitled to

a judgment as a matter of law on all the other state law claims. Therefore, the motion will be

granted in part and denied in part.
                                                  I.

       On May 26, 2002, John H. Sienkiewicz began working as an account manager for the

defendant, Creative Techniques, Inc. (CTI), a Michigan corporation that specializes in making

custom reusable packaging primarily for the automotive industry. Between 2002 and 2012,

Sienkiewicz worked full-time as CTI’s exclusive account manager for General Motors. After

expressing interest in retirement based on his age, Sienkiewicz transitioned to part-time

employment in February 2013. During that time, he retained his same responsibilities and trained

CTI employee Rick Micale to take over as the account manager for General Motors. Sienkiewicz

remained employed at CTI in this reduced capacity until his retirement on December 31, 2016.

       During his tenure at CTI, Sienkiewicz received all salary payments owed to him and was

at times eligible for an annual bonus under the defendant’s Incentive Sales Compensation Plan

(ISCP). Under the ISCP, which has never been subject to any amendments, a salesperson-

participant is entitled to a bonus that primarily is calculated as a percentage of net revenue achieved

or exceeded by him in a calendar year. Critically, in order to receive payment, a participant must

be employed at CTI during the “measurement period” as well as “payment period.”                   The

measurement period runs from January 1 through December 31 of the calendar year; the payment

period runs from January 1 through March 31 of the following year. Sienkiewicz signed an ISCP

agreement and received bonuses under the plan for calendar years 2013, 2014, and 2015. Although

eligible and selected for participation, Sienkiewicz did not sign an ISCP agreement for calendar

year 2010.

       On March 17, 2015, Sienkiewicz was diagnosed with glioblastoma, an aggressive type of

brain cancer. He immediately underwent treatment, including a craniotomy, radiation, and


                                                 -2-
chemotherapy. Sienkiewicz testified that he resumed his part-time work a couple days after his

procedures, noting that he did not request any medical leave, nor did CTI offer any. On January

19, 2016, Sienkiewicz signed an ISCP agreement for 2016. He continued to work part-time with

no disruptions until his retirement in December 2016.

       On August 4, 2016, Sienkiewicz met with CTI’s chairman Michael Davis to discuss

retirement. Sienkiewicz testified that he expressed concern over his cancer and his old age during

that meeting.    Davis also remembers Sienkiewicz informing him of a second surgery and

requesting that he be able to return to work thereafter. They did not discuss his annual bonus under

the ISCP. Davis said that he understood Sienkiewicz’s circumstances and that he would be missed.

       On December 6, 2016, Sienkiewicz had a second conversation regarding his upcoming

retirement, this time with CTI president and general manager Joseph Banfield. During his

deposition, Sienkiewicz offered the following summary of their conversation:

       Q:       What was the meeting about?

       A:     The meeting was about — I had accrued vacation time for 2016. And my
       boss, whose name was Stan Shore, he retired. And he — we both retired on the
       same day. And he talked to me, and he says, “Well, you know” —

       Q:       I’m sorry. When you say “he” are you referring —

       A:       “He” is Stan Shore. He said, “You know, we ought to go out on the same
       day.” he said — “and take our vacation — you know, our accrued vacation.” And
       I said, “Yeah, okay.”

       And so I talked to Joe Banfield about that, which would take me into January or
       February of this year. This year, 2017. Anyway, okay. I talked to Joe. I said, “Hey,
       this is what — this is what Stan was thinking. What are your — he said he talked
       to you.” And he — Joe says, “Nah, I told him it’s not a good idea. Just cut it — cut
       it at the end of the year, and everything will be clean, and that’s what you should
       do.”

       And that was — that was my discussion with Joe Banfield about retiring.


                                                -3-
Sienkiewicz dep. at 31-32, ECF No. 21-4, PageID.868. Banfield remembers things differently.

He testified that he never encouraged Sienkiewicz to make a “clean break” with CTI at the end of

2016, nor did he discourage Sienkiewicz from using his vacation days. Banfield stated that they

discussed whether Sienkiewicz would receive vacation pay if he were to retire on December 31,

2016, and that he informed Sienkiewicz that he would “check into it.” Sienkiewicz testified that

they did not discuss his bonus under the ISCP during this meeting.

       CTI’s Employee Handbook outlines leave time for CTI employees, noting that salaried

employees at CTI of Sienkiewicz’s tenure are entitled to three weeks of paid vacation per year,

which do not carry over from year to year. Sienkiewicz averred that he believed he was entitled

to around 200 days of vacation at the time of his meeting with Banfield. Although his paystub

from that pay period indicates that he had 120 days available, Banfield explained in his deposition

that the paystub, and others like it, reflect a clerical error from when CTI changed payroll

companies. During their conversation, Banfield assured Sienkiewicz that he would follow up with

human resources regarding his vacation time. Banfield testified that instead he spoke directly to

Michael Davis, who informed him that Sienkiewicz was not eligible for vacation time. At the time

of his retirement, Sienkiewicz had no vacation days left over.

       At some point in the Spring of 2017, Sienkiewicz realized that he did not receive his bonus

under the ISCP for 2016. On March 18, 2017, he met with Davis at their “bagel spot” to find out

what happened to his bonus as well as to suggest that his trainee, Rick Micale, receive 60% of his

bonus. Sienkiewicz testified that Davis merely told him that he was “working on it” and would be

in touch; Davis never followed up. Davis testified that he never made any such assurances and

that they primarily discussed Sienkiewicz’s health.


                                                -4-
       On April 6, 2017, Sienkiewicz sent Davis and Banfield the following email, titled “Oh my.

What a surprise!”:

       To:    Mike Davis
              Joe Banfield

       For the last six weeks, I waited for the mail to deliver my last bonus check. When
       April arrived without any check, I realized there was a problem. Consequently, I
       thoroughly read the last bonus contract agreement. Imagine my surprise when I
       discovered the clause, “. . . must be employed for both measurement period and
       payment period.”

       So what if:

       1. Mike, during my exit interview in December, you would have reminded me that
       I would become ineligible to receive my 2016 bonus if not employed during the
       payment period?

       2. Joe, during our “mono a mono” meeting, you would have recommended that I
       stay until the end of the first quarter to be eligible for the 2016 bonus, instead of
       encouraging me to leave without using remaining vacation days, as I was
       contemplating?

       Although I realize we are responsible for our own decisions, I feel let down by those
       for whom I have worked so diligently for the last fifteen years.

       Your retired but stbill [sic] loyal employee,

       John Sienkiewicz

Apr. 6, 2017 Email, ECF No. 21-10, PageID.952. Davis and Banfield never responded to

Sienkiewicz’s email.

       Sienkiewicz testified that he believed his bonus for 2016 would have been at least

$142,500. Rick Micale apparently represented to Davis in February 2017 that Micale carried

100% of the workload shared between him and Sienkiewicz for calendar year 2016. Davis testified

that Micale received a bonus in March 2017 that represented the full amount of what would have

been owed to Sienkiewicz.


                                                -5-
       On at least one prior occasion, the defendant issued a bonus under the ISCP to a terminated

salesperson — Stewart Wilson — who was not employed through the relevant payment period.

       Based on these facts, the plaintiff’s amended complaint pleads claims on the theories of

breach of contract (Counts I and II); violation of Michigan PWDCRA (Count III); violation of

Michigan Sales Representative Commission Act (Count IV); violation of the FMLA (Count V),

unjust enrichment (Count VI), and promissory estoppel (Count VII).

                                                 II.

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When reviewing the motion record, “[t]he court must view the evidence and draw all

reasonable inferences in favor of the non-moving party, and determine ‘whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.’” Alexander v. CareSource, 576 F.3d 551, 557-58 (6th

Cir. 2009) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

       “The party bringing the summary judgment motion has the initial burden of informing the

district court of the basis for its motion and identifying portions of the record that demonstrate the

absence of a genuine dispute over material facts.” Id. at 558. (citing Mt. Lebanon Personal Care

Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845, 848 (6th Cir. 2002)). “Once that occurs, the

party opposing the motion then may not ‘rely on the hope that the trier of fact will disbelieve the

movant’s denial of a disputed fact’ but must make an affirmative showing with proper evidence in

order to defeat the motion.” Ibid. (quoting Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479

(6th Cir. 1989)).


                                                 -6-
       “[T]he party opposing the summary judgment motion must do more than simply show that

there is some ‘metaphysical doubt as to the material facts.’” Highland Capital, Inc. v. Franklin

Nat’l Bank, 350 F.3d 558, 564 (6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986)) (internal quotation marks omitted). A party opposing a motion

for summary judgment must designate specific facts in affidavits, depositions, or other factual

material showing “evidence on which the jury could reasonably find for the plaintiff.” Anderson,

477 U.S. at 252. If the non-moving party, after sufficient opportunity for discovery, is unable to

meet her burden of proof, summary judgment is clearly proper. Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986).

       Irrelevant or unnecessary factual disputes do not create genuine issues of material fact. St.

Francis Health Care Centre v. Shalala, 205 F.3d 937, 943 (6th Cir. 2000). A fact is “material” if

its resolution affects the outcome of the lawsuit. Lenning v. Commercial Union Ins. Co., 260 F.3d

574, 581 (6th Cir. 2001). “Materiality” is determined by the substantive law claim. Boyd v.

Baeppler, 215 F.3d 594, 599 (6th Cir. 2000). An issue is “genuine” if a “reasonable jury could

return a verdict for the nonmoving party.” Henson v. Nat’l Aeronautics & Space Admin., 14 F.3d

1143, 1148 (6th Cir. 1994) (quoting 477 U.S. at 248).

                                                A.

       The defendant argues that the breach of contract claims in Count I of the amended

complaint must be dismissed because paragraph 4 of the ISCP prescribes unambiguous eligibility

requirements that include employment during the payment period, which Sienkiewicz plainly did

not meet for the 2016 bonus. Count II is based on the employee handbook’s vacation pay

provisions, which the defendant says is not a contract to begin with. The plaintiff does not deny


                                                -7-
that the documents say what they say, but she insists that paragraph 4 of the ISCP is procedurally

and substantively unconscionable and must be severed from the rest of the agreement. She also

argues that paragraph 4 is an unenforceable condition precedent, which the defendant waived when

it interfered with Sienkiewicz’s effort to use his accrued vacation days and his FMLA leave

entitlement to extend his employment into the payment period. She also argues, without much

support, that the provision is not supported by adequate consideration as the promise to pay the

bonus is illusory.

                                                  1.

       The core of the plaintiff’s claims is based on a breach of contract theory. The parties agree

on the basic rules. To prevail, the plaintiff must offer evidence establishing that (1) there was a

contract, (2) the defendant breached it, and (3) the plaintiff suffered damages as a result. AFT

Michigan v. Michigan, 303 Mich. App. 651, 660, 846 N.W.2d 583, 590 (2014) (quoting Miller-

Davis Co. v. Ahrens Constr., Inc., 296 Mich. App. 56, 71, 817 N.W.2d 609 (2012)). When

enforcing a contract, the first objective is to “honor the intent of the parties,” Rasheed v. Chrysler

Corp., 445 Mich. 109, 127 n.28, 517 N.W.2d 19, 29 n.28 (1994), and the prime source of that

intent is the plain language of the agreement, Wilkie v. Auto-Owners Ins. Co., 469 Mich. 41, 61,

664 N.W.2d 776, 787 (2003) (“Well-settled principles of contract interpretation require one to first

look to a contract’s plain language.”). If the contract language is “clear and unambiguous,” the

Court does not look beyond the written words to ascertain its meaning. Haywood v. Fowler, 190

Mich. App. 253, 258, 475 N.W.2d 458, 461 (1991). A contract is not ambiguous if it “fairly admits

of but one interpretation.” Allstate Ins. Co. v. Goldwater, 163 Mich. App. 646, 648-49, 415 N.W.2d

2, 4 (1987).


                                                 -8-
       The plaintiff faces a steep climb to show that paragraph 4’s clear and unambiguous

continued employment requirement for bonus eligibility is unconscionable. She must demonstrate

both procedural and substantive unconscionability. Vittiglio v. Vittiglio, 297 Mich. App. 391, 403,

824 N.W.2d 591, 597-98 (2012) (quoting Hubscher & Son, Inc. v. Storey, 228 Mich. App. 478,

481, 578 N.W.2d 701 (1998)). The former exists when the weaker party is faced with a take-it-

or-leave-it proposition, Clark v. DaimlerChrysler Corp., 268 Mich. App. 138, 144, 706 N.W.2d

471, 474 (2005), or where the challenged provision effectively is “buried in the text of the

document,” High v. Capital Senior Living Properties 2-Heatherwood, Inc., 594 F. Supp. 2d 789,

799 (E.D. Mich. 2008). The latter occurs when “the inequity of the term is so extreme as to shock

the conscience.” Clark, 268 Mich. App. at 144, 706 N.W.2d 475.

       No record fact supports either element. There is no evidence that Sienkiewicz was unable

to reject the terms of the agreement — or the entire ISCP for that matter. In fact, he previously

rejected the very same provision in 2010, when he declined signing the ISCP for that year. Nor

was he denied a meaningful opportunity to negotiate, and he was not rushed into consenting to the

forfeiture provision. The plaintiff cites High v. Capital Senior Living Properties 2-Heatherwood,

Inc. to support her position, but that case does not help her, since “there is no suggestion in the

record that the plaintiff was pressured into acquiescing in the” ISCP. See High, 594 F. Supp. 2d

at 800. Moreover, the forfeiture provision can be found with ease on the first page of the

agreement, refuting any claim that Sienkiewicz could not have known all that he agreed to, if he

had read what was there.

       And there is nothing about the ISPC’s requirement of continued employment through both

the measurement and payment periods that shocks the conscience. The requirement sensibly aligns


                                                -9-
the employer’s interest in retaining talented employees and the employee’s interest in building on

his bonus for the following year. And as the defendant notes, forfeiture provisions like this one

have been upheld as enforceable by other courts. See Bader v. Wells Fargo Home Mortg., Inc.,

773 F. Supp. 2d 397, 408 (S.D.N.Y. 2011) (recognizing “an employer’s requirement that an

employee be employed through a certain time period” as a valid condition precedent to an

employee’s entitlement to a bonus).

       The plaintiff also sets forth an underdeveloped argument that the ISCP is illusory. But it

is not clear based on the plaintiff’s briefing how this argument fits within the unconscionability

analysis. The Court concludes that it does not. Because the forfeiture provision is neither

procedurally nor substantively unconscionable and is not otherwise subject to traditional contract

defenses, it is enforceable as written. See Liparoto Constr., Inc. v. Gen. Shale Brick, Inc., 284

Mich. App. 25, 30, 772 N.W.2d 801, 805 (2009) (“An unambiguous contractual provision . . . is

to be enforced as written unless the provision violates the law or public policy or is otherwise

unenforceable under traditional contract defenses, including duress, waiver, estoppel, fraud, or

unconscionability.”).

                                                  2.

       “As written,” the plaintiff says, paragraph 4 is a condition precedent, which the defendant

cannot enforce because it interfered with Sienkiewicz’s effort to satisfy it. There is law to support

that theory. A condition precedent “is a fact or event that the parties intend must take place before

there is a right to performance.” Harbor Park Market, Inc. v. Gronda, 277 Mich. App. 126, 131,

743 N.W.2d 585, 588 (2007) (internal quotations and citations omitted). “If the condition is not

satisfied, there is no cause of action for a failure to perform the contract.” Id. at 131 (citing Berkel


                                                 -10-
& Co. Contractors v. Christman Co., 210 Mich. App. 416, 420, 533 N.W.2d 838 (1995)). But

promisors “cannot avoid liability on the contract for the failure of a condition precedent where

they caused the failure of the condition.” Id. at 131. “Where a party prevents the occurrence of a

condition, the party, in effect, waives the performance of the condition.” Id. at 132 (citing Mehling

v. Evening News Ass’n, 374 Mich. 349, 352, 132 N.W.2d 25 (1965)).

       Paragraph 4 of the ISCP unquestionably qualifies as a condition precedent to the decedent’s

entitlement to his bonus.

                                                 a.

       Michigan case law “generally reflects that a party must prevent the condition from

occurring by either taking some affirmative action, or by refusing to take action required under the

contract, before a court will find a waiver of a condition precedent.” Harbor Park, 277 Mich. App.

at 132, 743 N.W.2d at 589 (collecting cases). The plaintiff argues that the defendant affirmatively

interfered with the decedent’s ability to satisfy the condition by denying him accrued vacation time

as contemplated by the Employee Handbook. That argument is a nonstarter. Sienkiewicz signed

an acknowledgment that the handbook — the source of his “right” to vacation time — did not

constitute a contract. The acknowledgment form expressly provides:

       I understand and acknowledge that this handbook incorporates all the terms and
       conditions of my employment, and that neither this document nor the handbook
       itself is a contract for personal services nor a guarantee of continued employment,
       nor does any portion here of modify the at-will nature of my employment.

Handbook Receipt, ECF No. 18-11, PageID.711. That sort of language, says the Michigan

Supreme Court, evidences an employer’s express intent not to be bound to any provision contained

in an employee handbook and renders the document unenforceable as a contract. Heurtebise v.

Reliable Bus. Computs., 452 Mich. 405, 413, 550 N.W.2d 243, 247 (1996).

                                                -11-
       Even if the handbook created a binding contract, Sienkiewicz could not have satisfied his

employment requirement through the payment period solely based on accrued vacation time.

According to section 3.08 of the Employee Handbook, salaried employees who have continuously

served for five or more years are entitled to three weeks or 120 hours of paid vacation. But the

Handbook requires a “vacation request[s] [to] be made 30 days prior to the vacation.” More

importantly here, “[e]mployees must take their vacation within the calendar year or forfeit the

unused portion thereof.” Because this unambiguous “use it or lose it” policy precludes rolling

over vacation time into subsequent years, Sienkiewicz was entitled to at most three weeks of

vacation in 2016, which could not carry over into the following year. Moreover, the defendant’s

Chief Financial Officer Robert Nyquist testified that at the time of the decedent’s retirement, he

had used all his vacation time for calendar year 2016. That fact is undisputed as well.

                                                  b.

       The plaintiff also contends that the defendant refused to allow Sienkiewicz to use his

twelve weeks of leave time to which he was entitled under the FMLA, which would have extended

his employment through the payment period in 2017 and satisfied the condition precedent. That

contention cannot be resolved as a matter of law on this record.

       The FMLA entitles qualifying employees to twelve weeks of unpaid leave each year if an

employee has “a serious health condition that makes the employee unable to perform the functions

of the position of such employee.” 29 U.S.C. § 2612(a)(1)(D). “It shall be unlawful for any

employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right

provided under [the FMLA].” 29 U.S.C. § 2615(a)(1); see also 29 C.F.R. § 825.220(b) (“Any

violations of the Act or of these regulations constitute interfering with, restraining, or denying the


                                                -12-
exercise of rights provided by the Act.”). Employers who violate section 2615 are “liable to any

eligible employee affected” for damages and “for such equitable relief as may be appropriate.” 29

U.S.C. § 2617(a)(1).

       An FMLA interference claim requires proof that the plaintiff (1) was an eligible employee

under the FMLA; (2) the employer was a covered employer under the FMLA; (3) he was entitled

to FMLA leave; (4) he gave the employer notice of his intention to take FMLA leave; and (5) the

employer denied the required FMLA benefits. Mullendore v. City of Belding, 872 F.3d 322, 327

(6th Cir. 2017) (quoting Novak v. MetroHealth Med. Ctr., 503 F.3d 572, 577-78 (6th Cir. 2007)).

       The parties apparently do not dispute that the plaintiff has satisfied the first three elements.

However, the defendant insists that nothing in the record supports the notion that Sienkiewicz

requested FMLA leave, or that anything he said or did would have put it on notice that FMLA

leave was part of the discussion.

       An employee must give his employer prompt notice of an intention to take FMLA leave.

29 C.F.R. § 825.302(a), (b). “An employer has the option of requesting (in writing) that an

employee provide medical certification that she is suffering from a serious medical condition,”

Wallace v. FedEx Corp., 764 F.3d 571, 587-88 (6th Cir. 2014) (citing 29 C.F.R. § 825.305(a)), but

there is no question here that Sienkiewicz’s brain cancer satisfied that requirement. “An employee

has an obligation to respond to an employer’s questions designed to determine whether an absence

is potentially FMLA-qualifying. Failure to respond to reasonable employer inquiries regarding

the leave request may result in denial of FMLA protection if the employer is unable to determine

whether the leave is FMLA-qualifying.” 29 C.F.R. § 825.302(c). Sienkiewicz did not default on

this obligation.


                                                -13-
       It is true that Sienkiewicz did not talk about FLMA leave when he sought to extend his

employment into 2017 through another sort of leave, that is, his accrued vacation. But “the eligible

employee need not expressly mention the FMLA as the source of his right to request such leave.

Rather, the critical test for substantively-sufficient notice is whether the information that the

employee conveyed to the employer was reasonably adequate to apprise the employer of the

employee’s request to take leave for a serious health condition that rendered him unable to perform

his job.” Brenneman v. MedCentral Health Sys., 366 F.3d 412, 421 (6th Cir. 2004) (citations

omitted).

       The plaintiff points to evidence of a conversation between Sienkiewicz and Joseph

Banfield in December 2016 — described by Sienkiewicz in his deposition and quoted in full above

—as furnishing the necessary information to the defendant that triggered certain obligations under

the FMLA. “When an employee requests FMLA leave, or when the employer acquires knowledge

that an employee’s leave may be for an FMLA-qualifying reason, the employer must notify the

employee of the employee’s eligibility to take FMLA leave within five business days.” 29 C.F.R.

§ 825.300. The plaintiff contends that this conversation alerted the defendant to Sienkiewicz’s

need to take leave for a serious health condition, and that the defendant did not respond as the

FMLA required. Failure to follow the FMLA notice requirements may constitute an interference

with FMLA rights. 29 C.F.R. § 825.300(e).

       Although there is no mention of his cancer in that conversation, there is evidence that

Sienkiewicz previously met with Michael Davis in August 2016 to discuss his health concerns and

the possibility of retirement. The plaintiff argues that because Banfield and Davis unquestionably




                                               -14-
knew that Sienkiewicz was terminally ill at the time of the December 6 meeting, his request for

vacation days should have put the defendant on notice of his need for FMLA leave.

        At oral argument, the defendant cited cases to support the idea that this evidence falls short

of the required notice. The Court does not read them that way. In Woodman v. Miesel Sysco Food

Services Company, 254 Mich. App. 159, 657 N.W.2d 122 (2003), the court affirmed the lower

court’s finding that the plaintiff provided adequate notice of his need for leave under the FMLA.

There, the plaintiff informed the defendant, through its employees, that he would not be returning

to work until after he completed a physician-ordered stress test to be administered approximately

ten days after he suffered chest pains that caused him to leave work. 254 Mich. App. at 162, 657

N.W.2d at 125. The plaintiff waited approximately ten days to deliver to the defendant the

emergency medical room discharge plan that specified “No work until stress test” and listed a brief

diagnosis of his symptoms. Ibid. The plaintiff was given a stress test approximately four days

later and released to work the next day. 254 Mich. App. at 163-64, 657 N.W.2d at 126. The

plaintiff, a union member, then learned that he had been terminated a few days earlier for allegedly

violating absences-related rules of his collective bargaining agreement. Ibid. In finding for the

plaintiff on appeal, the court emphasized the employer’s burden to “inquire further” if unsure

whether an employee’s leave qualifies. 254 Mich. App. at 172-74, 657 N.W.2d at 131. The court

concluded that in light of “the defendants’ awareness of the events leading to plaintiff’s emergency

room visit,” the plaintiff’s communications with various employees regarding his upcoming stress

test constituted adequate notice. Ibid.

        In Cavin v. Honda of America Manufacturing., Inc., 346 F.3d 713 (6th Cir. 2003), the Sixth

Circuit reversed the district court’s finding that the plaintiff did not provide sufficient notice to his


                                                  -15-
employer of his request to take time off for a serious health condition. There, the plaintiff took

several days off work after he injured his shoulder in a motorcycle accident. Id. at 716-17. His

treating physician wrote him a note excusing him from work for three days, and a second doctor

excused him for an additional four days. Ibid. The plaintiff testified that he informed his employer

that he had been injured in a motorcycle accident, had just got out of the hospital, and was unable

to work due to his injury. Id. at 725. In rejecting the defendant’s argument that the plaintiff failed

to provide any information that might lead it to conclude that the plaintiff was experiencing a

“serious health condition,” the court emphasized that the plaintiff “did not merely state that he was

involved in a motorcycle accident, but rather provided additional information about his treatment

and condition — he told Honda that he was unable to perform his job because of his injury.” Ibid.

The court of appeals reversed the district court’s grant of summary judgment in favor of the

defendant on the FMLA claim, noting “[c]learly there is a disputed issue of material fact as to the

content of the notice Cavin gave Honda on June 21.” Id. at 724.

       In Wallace v. FedEx Corporation, 764 F.3d 571 (6th Cir. 2014), the Sixth Circuit affirmed

the magistrate judge’s denial of judgment as a matter of law against the defendant on the issue of

FMLA liability. There, the plaintiff claimed that the defendant interfered with her FMLA rights

after she was terminated for taking extended leave after her originally authorized FMLA leave

expired. On appeal, the defendant argued that the plaintiff failed to provide enough documentation

for continued leave. Id. at 586. In rejecting that argument, the court explained that “[t]he relevant

question is whether Wallace provided FedEx with notice that she needed FMLA leave, not whether

she provided notice that she needed a certain amount of FMLA leave.” Ibid. The court noted that

the plaintiff provided her employer with a doctor’s note, indicating that she had a serious medical


                                                -16-
condition that required her to take leave, and that the plaintiff’s manager understood she needed

to take leave as evidenced by the fact that he provided the plaintiff with FMLA paperwork. Id. at

587.

       These cases support plaintiff’s argument that Sienkiewicz furnished enough information to

trigger the defendant’s obligation to start a dialogue about the availability of FMLA leave. As in

Woodman, the defendant’s awareness of the plaintiff’s circumstances undermines the argument

that the defendant could not have known that Sienkiewicz was seeking leave for health-related

reasons. And in Cavin, the court decided that the dispute over the content of the conversations

precluded summary judgment.

       The defendant also cited Donald v. Sybra, Incorporated, 667 F.3d 757 (6th Cir. 2012),

where the Sixth Circuit affirmed the district court’s grant of summary judgment in favor of the

defendant on the plaintiff’s FMLA interference claim. But that case does not shed light on what

constitutes substantively-sufficient notice, as the district court addressed only whether the

defendant’s reasons for terminating the plaintiff were pretextual.

       Based on Sienkiewicz’s testimony regarding his meetings with the defendant’s officers, a

jury could reasonably find for the plaintiff on the issue of substantively-sufficient notice. For that

reason, a trial is necessary to resolve the questions whether the defendant interfered with

Sienkiewicz’s FMLA rights (Count V), and whether the defendant waived that condition precedent

to the payment of his 2016 bonus under the ISCP (Count I). The breach of contract claim in Count

II of the amended complaint, based on the employee handbook’s vacation pay provisions, will be

dismissed.




                                                -17-
                                                B.

       The defendant asserts that it could not have violated Michigan’s Sales Representative

Commission Act (SRCA), Mich. Comp. Laws § 600.2961, as alleged in Count IV of the amended

complaint, because the ISCP bonus is not a “commission” as defined under the statute, and even

if it were, the SRCA states that a contract between a principal and a sales representative (in this

case the ISCP) determines when a commission becomes due. The Court agrees.

       The SRCA “was enacted in 1992 to provide special protection to sales representatives, with

the Legislature’s expressed public policy to provide significant protections for a salesperson to

collect his or her commissions.” Linsell v. Applied Handling, Inc., 266 Mich. App. 1, 14, 697

N.W.2d 913, 920 (2005). But the statute defines a “commission” as “compensation accruing to a

sales representative for payment by a principal, the rate of which is expressed as a percentage of

the amount of orders or sales or as a percentage of the dollar amount of profits.” Mich. Comp.

Laws § 600.2961(1)(a). Michigan courts distinguish commissions from bonus plans that allow for

incentive pay after a certain quota is met. See Anusbigian v. Trugreen/Chemlaw, Inc., 72 F.3d

1253, 1254 (6th Cir. 1996) (citing Gravely v. Pfizer, Inc., 170 Mich. App. 262, 267, 427 N.W.2d

613 (1988).

       Under the ISCP, annual bonuses — the funding for which is calculated as a percentage of

net revenue once a minimal threshold level has been met — are distributed to participant

salespersons as follows:

       a. 30% Team Component. This portion shall be distributed equally to each eligible
       salesperson.

       b. 50% Individual Component. This part of the Plan shall be distributed only to
       those salespeople who exceed their individual net revenue target and/or absolute
       net revenue in excess of the average net revenue target per salesperson, presented
       in the Monthly Sales Report. One-half (50%) of the individual component of the
                                             -18-
       Plan will be paid based upon the percentage that a salesperson exceeds their
       respective individual net revenue target, divided by the sum of the percentage that
       all other salespeople, if any, exceed their individual net revenue targets. The
       remaining one-half (50%) of the individual component of the Plan will be paid
       based upon the percentage that a salesperson exceeds the average net revenue target
       per salesperson, divided by the sum of the percentage that all other salespeople, if
       any, exceed the average net revenue target per salesperson.

       c. 20% Discretionary Component. Management will determine the equitable
       distribution of this component based upon a variety of factors that impact the
       success of the organization.

2106 Incentive Plan at 5, ECF No. 18-5, PageID.639.

       The ISCP plainly establishes that the decedent “was not entitled to commissions on sales

made until the sales . . . exceeded a set quota.” Anusbigian, 72 F.3d at 1254. “Such an arrangement

constitutes a ‘bonus’ plan, not commissions.” Ibid. (citing Gravely, 170 Mich. App. at 267, 427

N.W.2d at 615 (1988)). Even if the unpaid bonus here could be considered a commission within

the meaning of the SRCA, “[t]he terms of the contract between [CTI] and [the decedent] shall

determine when a commission becomes due.” Mich. Comp. Laws § 600.2961(2). The ISCP

expressly notes that “[a]nnual bonuses related to the Plan will be paid in the first quarter of the

following year.” The plaintiff has no right to relief under the SRCA.

                                                C.

       As an alternative to its breach of contract claims, in Counts VI and VII the plaintiff asserts

the quasi-contractual theories of promissory estoppel and unjust enrichment as grounds for

equitable relief. These claims cannot proceed because a valid contract governs the relationship

between the parties.

       A promissory estoppel claim is premised on the existence of a promise that the promisor

reasonably should have expected to — and did— induce detrimental reliance by the promisee,

where the failure to enforce the promise would cause an injustice. Zaremba Equipment, Inc. v.
                                             -19-
Harco Nat’l Ins. Co., 280 Mich. App. 16, 41, 761 N.W.2d 151, 166 (2008) (citing Booker v.

Detroit, 251 Mich. App. 167, 174, 650 N.W.2d 680 (2002), rev’d in part on other grounds, 469

Mich. 892, 668 N.W.2d 623 (2003)). However, “no action for promissory estoppel may lie when

an oral promise expressly contradicts the language of a binding contract.” Ibid. (citing Novak v.

Nationwide Mut. Ins. Co., 235 Mich. App. 675, 687, 599 N.W.2d 546 (1999)).

       Here, the plaintiff advances two arguments to support her claim of promissory estoppel;

neither persuades. First, the plaintiff argues that if the Court finds the ISCP unenforceable based

on unconscionability, then the plaintiff can show that the decedent reasonably relied on a

representation that he would receive his incentive compensation. But, as noted above, the ISCP is

not unconscionable, so that argument cannot take root. Second, the plaintiff argues that if the

Employee Handbook is found not to be a binding contract, then Sienkiewicz reasonably relied on

his entitlement to accrued vacation days to be applied toward his employment time under the ISCP.

However, the amended complaint pleads a claim of promissory estoppel based on compensation

owed under the ISCP only. There are no allegations concerning a promise to allow Sienkiewicz

certain vacation days to be applied toward his employment requirement. And in any event, the

Employee Handbook does not even imply that the vacations days would carry over year to year.

       The plaintiff’s claim of unjust enrichment similarly dies aborning. “The elements of a

claim for unjust enrichment are (1) receipt of a benefit by the defendant from the plaintiff, and (2)

an inequity resulting to plaintiff from defendant’s retention of the benefit.” Bellevue Ventures,

Inc. v. Morang-Kelly Inv., Inc., 302 Mich. App. 59, 64, 836 N.W.2d 898, 901 (2013) (citing Dumas

v. Auto Club Ins. Ass’n, 437 Mich. 521, 546, 473 N.W.2d 652 (1991)). “In such instances, the law

operates to imply a contract in order to prevent unjust enrichment.” Ibid. (citing Martin v. East


                                                -20-
Lansing Sch. Dist., 193 Mich. App. 166, 177, 483 N.W.2d 656 (1992)). Once again, though, “a

contract will be implied only if there is no express contract covering the same subject matter.”

Ibid. The ISCP plainly constitutes an express contract governing the decedent’s entitlement to his

bonus. Therefore, the plaintiff’s claim of unjust enrichment is foreclosed as a matter of law.

                                                D.

       In Count III, the plaintiff alleges that the defendant violated the Michigan Persons with

Disabilities Civil Rights Act (PWDCRA), Mich. Comp. Laws § 37.1101, et seq., by denying

Sienkiewicz his bonus under the ISCP based on a disability and that similarly situated employees

were not subject to the same adverse decision. Under the PWDCRA, “an employer shall not . . .

discriminate against an individual with respect to compensation or the terms, conditions, or

privileges of employment, because of a disability or genetic information that is unrelated to the

individual’s ability to perform the duties of a particular job or position.” Mich. Comp. Laws §

37.1202(b). That statute “substantially mirrors” the Americans with Disabilities Act (ADA).

Donald v. Sybra, Inc., 667 F.3d 757, 764 (6th Cir. 2012). And claims brought under it “essentially

track those under the ADA.” Demyanovich v. Cadon Plating & Coatings, LLC, 747 F.3d 419, 433

(6th Cir. 2014) (quotations and alterations omitted).

       The elements of a PWDCRA claim are that the plaintiff (1) was disabled as defined by the

Act; (2) the disability was unrelated to his ability to perform his job duties; and (3) that he has

been discriminated against in one of the ways outlined in the Act. Peden v. Detroit, 470 Mich.

195, 204, 680 N.W.2d 857 (2004). The Court assesses the viability of such claims using the

McDonnell Douglas burden-shifting analysis. Demyanovich, 747 F.3d at 433. Under the

McDonnel Douglas structure, “the employee has the initial burden of establishing [her] prima facie


                                               -21-
case; if [s]he does so, the burden shifts to the employer to articulate a legitimate, non-

discriminatory reason for its actions; finally, the employee has the burden of rebutting the

employer’s proffered reasons by showing them to be pretextual.” Id. at 427.

       The parties do not dwell on the first two parts of the McDonnell Douglas analysis, but

instead concentrate their argument on whether the defendant’s reason for not awarding

Sienkiewicz his bonus — that he was not employed through the payment period — is pretextual.

The plaintiff argues that the defendant required strict compliance with the payment period

requirement from Sienkiewicz only. The plaintiff points to Michael Davis’s testimony that the

defendant distributed bonus paychecks for 2016 before the conclusion of the payment period in

2017, contending that amounts to arbitrary noncompliance. The plaintiff also notes that prior to

his death, Sienkiewicz testified that he had been told that another employee received a bonus under

the ISCP even though he was terminated before the conclusion of the payment period.

Acknowledging that he “only kn[e]w of hearsay on this kind of stuff,” Sienkiewicz testified that a

salesperson by the name of “Stuart” had received his bonus under the ISCP despite being laid off

for poor performance.

       The defendant says, without contradiction, that the employee Sienkiewicz referenced was

Stewart Wilson who was fired in 2012 for poor performance and signed a release and settlement

agreement, which obligated the defendant to pay his discretionary incentive compensation under

the 2011 ISCP. The defendant convincingly maintains that Sienkiewicz is not comparable for the

purpose of establishing pretext. Wilson was paid his bonus even though he was not eligible under

the ISCP in consideration for settling a claim after he was fired. Sienkiewicz was not fired; he

retired voluntarily for personal reasons. The plaintiff has not put forth any evidence to suggest


                                               -22-
that Sienkiewicz’s health — rather than his failure to satisfy the ISCP’s requirements — was the

real reason why he was not awarded a bonus.

       The plaintiff has not produced sufficient evidence on all the elements of her PWDCRA

claim, and the defendant is entitled to a dismissal as a matter of law.

                                                     III.

       Fact questions prevent summary judgment on Counts I and V of the amended complaint,

but the plaintiff has not brought forth evidence that creates a material fact question on the elements

of the claims for breach of contract based on the Employee Handbook, promissory estoppel, unjust

enrichment, of violation of the Persons with Disabilities Civil Rights Act.

       Accordingly, it is ORDERED that the defendant’s motion for summary judgment (ECF

No. 18) is GRANTED IN PART AND DENIED IN PART.

       It is further ORDERED that Counts II, III, IV, VI, and VII of the amended complaint are

DISMISSED WITH PREJUDICE. The motion is DENIED in all other respects.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: October 18, 2018


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first-class U.S. mail on October 18, 2018.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -23-
